The rehearing herein granted was restricted to the question of whether the relators should be required to furnish bond for the preliminary injunction *Page 32 
for which they prayed. Our decree was that they should do so. On further consideration of the issues presented, we think the decree should be recast.
Relators sought to enjoin the seizure under executory process of their property upon three separate and distinct grounds, viz. (1) insufficiency of evidence; (2) fraud and misrepresentations; and (3) a liquidated account pleaded in compensation.
When the execution of a writ of seizure and sale is enjoined for insufficiency of evidence, plaintiff is required to furnish bond. Code Prac. art. 298 et seq.
When the injunction is sought upon the allegations of fraud and misrepresentations (Code Prac. art. 739, No. 6, and a liquidated account pleaded in compensation (Code Prac. art. 739, No. 7), no bond is required (Code Prac. art. 740).
If plaintiff in injunction, in his petition, cumulates with any of the grounds which under Code Prac. art. 739, justifies the issuance of the writ without bond, other grounds or facts which are not enumerated in that article, he must furnish bond; otherwise, on the trial of the suit in which the injunction is issued, he will be confined to the proof of the particular cause or causes in that article upon which he has based his proceeding for injunctive relief. Williams v. Richardson, 30 La. Ann. 1164; Berens v. Executors of Boutte, 31 La. Ann. 112; Gillaspie v. Scott, 32 La. Ann. 767; Hodgson v. Roth, 33 La. Ann. 941.
For the reasons assigned, our original opinion is reinstated, and we have recast our original decree, in accordance with the views herein expressed, so as to read as follows:
It is ordered that the rule herein issued be now made absolute, and the respondent judge is now directed to grant relators a preliminary injunction as prayed for, either upon their furnishing bond and security in a sum to be fixed by him, or without bond, as *Page 33 
said relators shall elect, and, should relators fail to furnish the bond and security fixed by the said judge, on the trial of said injunction suit, they shall be confined to the proof of the particular causes in Code Prac. art. 739, which they have alleged and set forth in their petition for injunctive relief. The costs hereof to be paid by the respondent, Briscoe.